\G®\l¢\£hthl-¢

NNNNNNNNN\-\\_l-lv-o-»»_~o-¢\-oo_
®\l¢\Ul-BMN~¢\Q®`|¢\U\&UNl-‘Q

 

 

Case 3:18~cv~00170-RCJ-CBC Document 13 Filed 10/12/18 Page 1 of 3

JOHN B. SHOOK, ESQ. No. 5499

JENNA BARSON, ESQ. No. 12690

SHOOK & STONE, CHTD.

710 South Fourth Street

Las Vegas, Nevada 89101

Offlce: (702) 385-2220

Fax: (702) 384-0394

Ernail: jshook@shookandstone.com;
jbarson@shookandstone.com

Attomeys for Plaintiff, MATTl-IEW CHILDERS

MATTHEW CHILDERS,

VS.

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

Plaintiff, Case No. 3:18-cv-00170

MOTION FOR LEAVE
TO WITHDRAW

Defendant.

VVVVVVVVVVV

 

NOW COMES the Plaintiff‘s counsel, Jenna Barson of the Law Oft`lces of Shook &

Stone, Chtd. ("Movant"), and pursuant to Local Rule 11~6, hereby requests leave of the Court to

withdraw her appearance for Plaintiff, Matthew Childers, from the entitled cause and in support

thereof states as follows:

l. Movant filed her appearance as co-counsel on behalf of Plaintiff on or about April 25,
2018;

2. Movant is departing from the Law Oft`lces of Shook & Stone, Chtd.;

3. Plaintiff has been informed of Movant's departure and requests that the Law Offlces
of Shook & Stone, Chtd. continue to represent him in the above titled cause;

4. Counsel for Defendant were all contacted via email on October ll, 2018 regarding

Movant's impending withdrawal request;

-1-

 

\O®\l¢\UIJdUNl-¢

NNNNNNN\-\o-\o-¢\-¢o-¢o_o_v-‘\-\o_
g.~`l,¢\tlleUN\-*¢\¢®~l¢\¢ll&wl~)\-Q

 

 

Case 3:18-cv-00170-RCJ-CBC Document 13 Filed 10/12/18 Page 2 of 3

5. Plaintiff will continue to be represented by co-counsel, and lead attorney, John B.
Shook of the Law Offices of Shook & Stone, Chtd.;

6. Movant makes this request for withdrawal in good faith and with the belief that this
withdrawal will not cause delay in the entitled case.

Accordingly, Movant requests that this Court grant her leave to withdraw as counsel for

Plaintiff, Matthew Childers.

DATED this 12th day of October, 2018.

BY: /s/ Jenna Barson
Jenna Barson, Esq.
Attomey for Plaintiff

T S SO ORDERED

   
 

DATED: LOl/,Z,Bl/ZO [ 7

 

\b®\l¢\Ul-BUN\_

NNNNNNNNo-ll_c-¢o-¢l_\-‘o-\o_o_o-o
B~l¢\UlAUN\-‘¢\b®`l¢\UIJLWNl-»Q

 

 

 

Case 3:18-cv-00170-RCJ-CBC Document 13 Filed 10/12/18 Page 3 of 3

CERTIFICATE OF SERVICE FOR CASE NUMBER 3:18-CV-00l70
l hereby certify that l electronically filed the foregoing with the Clerk of the Court for
this court by using the CM/ECF system on October 12, 2018.
I certify that all participants in the case are registered CM/ECF users and that service will

be accomplished by the CM/ECF system.

/s/ Jenna Barson
Jenna Barson, Esq.
Attorney for Plaintiff

 

